ACCEPTED
                                                                                                 01-14-00945-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            10/5/2015 1:43:31 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                     IN THE COURT OF APPEALS OF TEXAS
                          FIRST JUDICIAL DISTRICT
                                                                                FILED IN
ZACHARY HILL                                  §                          1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                              §                          10/5/2015 1:43:31 PM
vs.                                           §                   Case   No.  01-14-00945-CR
                                                                         CHRISTOPHER A. PRINE
                                              §                                  Clerk
THE STATE OF TEXAS                            §

                MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:
       Appellant Zachary Hill, through counsel, moves the Court to extend time to file
his brief, due September 30, 2015, for the following reasons:

1.     Counsel, Assistant Public Defender, Melissa Martin has been working on many
cases including, but not limited to Humphrey v. State , 14-15-00226-CR; Carter v. State, 01-
14-01006-CR; Gilder v. State, PD-0975-15; Bonds v. State, 14-15-00688-CR; Sanchez v. State,
01-15-00609-CR; and Cabrera v. State, 14-15-00663-CR; as well as the instant case and has
been unable to complete the brief despite due diligence.

2.     This is the third request for an extension in this case.

       In view of the foregoing, Mr. Hill asks the Court to extend the time to file his
brief for 30 days, or up to and including October 30, 2015. This request is made in the
interest of justice and effective assistance of counsel and not for purposes of delay.

                                    Respectfully submitted,

                                    ALEXANDER BUNIN
                                    Chief, Harris County Public Defender’s Office

                                    /s/ Melissa Martin
                                    _________________________________
                                    MELISSA MARTIN
                                    Assistant Public Defender
                                    TX. Bar No. 24002532
                                    1201 Franklin St., 13th Fl.
                                 Houston, TX 77002
                                 email: melissa.martin@pdo.hctx.net
                                 713/274-6709 Fax 713/437-4319



                          CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on October 5, 2015.



                                 /s/Melissa Martin

                                 __________________________
                                 Melissa Martin